Frankum, Judge.
By five separate indictments the defendant was accused of five separate felonies. The cases were consolidated for trial. The jury returned separate verdicts. The defendant was acquitted on three of the indictments. On the other two> indictments he was convicted and separate sentences were imposed. By one bill of exceptions the defendant seeks a review of both convictions. There is no authority of law for such procedure, and under the authority of Dempsey v. State, 103 Ga. App. 354 (119 SE2d 298), and cases therein cited, this court has no jurisdiction to entertain this writ of error.

Writ of error dismissed.


Nichols, P. J., and Jordan, J., concur.